June 10, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 THE MONTROSE MANAGEMENT DISTRICT; THE PUBLIC OFFICIALS:
   CLAUDE WYNN, RANDY MICHMORE, CASSIE STINSON, KATHY
  HUBBARD, BRAD NAGAR, ROBERT JARA, BOBBY HUEGEL, DANA
 THORPE, LANE LLEWELLYN, TAMMY MANNING, DAVID ROBINSON,
   MICHAEL GROVER, AND RANDY ELLIS; AND BILL CALDERON,
               EXECUTIVE DIRECTOR, Appellants

NO. 14-13-00233-CV                           V.

                      1620 HAWTHORNE, LTD., Appellee
                     ________________________________

       This cause, an appeal from the interlocutory order signed February 25, 2013,
was heard on the transcript of the record. We have inspected the record and find
error in the order. The order of the court below is REVERSED, and appellants
The Montrose Management District and Bill Calderon, Executive Director, are
ordered DISMISSED from this cause for want of jurisdiction. We REMAND the
cause for proceedings in accordance with the court’s opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.